PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of				:
CAAMANO, RAMON ANTHONY, et al.	:
Application No.:  14/376,496			:	DECISION ON PETITION
Filing Date:  August 04, 2014			:
Attorney Docket No.  540202-16 



CORRECTED DECISION

This is a corrected decision on the petition filed October 27, 2020, under the unintentional provisions of 37 CFR 1.137(a) to revive the application for continuity purposes only. This is also a decision on the petition filed January 22, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition to revive the application for continuity purposes only is DISMISSED.

The instant petition to revive the application is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely file a proper reply to the Notice of Allowance and Fees Due, mailed February 25, 2020, which set a three (3) month statutory period for reply. Accordingly, the application became abandoned by statute on May 26, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on May 22, 2020. A Notice of Abandonment was mailed on December 16, 2020.

See MPEP 711.03(c)(II)(C) and (D).  

The petition revive the application for continuity purposes only filed October 27, 2020 and supplemented on January 5, 2020 lacks item (1). Regarding requirement (1), the issue fee of $500 was paid on January 5, 2020, however, the requirement of filing a continuing application was not met. As provided by in 37 CFR 1.137(c), “In a nonprovisional application abandoned for failure to prosecute, the required reply may be met by the filing of a continuing application.” The petition filed October 27, 2020 and supplemented on January 5, 2020, did not identify the application number of a continuing application. Accordingly, the petition is dismissed.

The decision mailed January 15, 2021, is hereby vacated as of the mail date of this decision.

Regarding the instant petition to revive the application filed January 22, 2021, the instant petition lacks item (1). Regarding requirement (1), the declaration filed January 5, 2021, for inventor RAMON ANTHONY CAAMANO is acceptable, however, the substitute statements filed for inventors HECTOR LUIS MOVA, JEFFREY WAYNE HARRIS, and ROBERT R.  FERBER, are not acceptable. The substitute statements submitted on January 05, 2021, do not properly identify the applicant name and title of person executing the substitute statement. Accordingly, the petition to revive is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)